Citation Nr: 0516925	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for limitation of motion of the low back with 
strain and sprain.

2.  Entitlement to a disability rating in excess of 
10 percent for limitation of flexion of the left hip.

3.  Entitlement to a disability rating in excess of 
30 percent for fusion of the left knee in full extension.

4.  Entitlement to a disability rating in excess of 
10 percent for osteomyelitis of the left knee.

5.  Entitlement to a disability rating in excess of 
10 percent for right knee strain with degenerative joint 
disease.

6.  Entitlement to a disability rating in excess of 
10 percent for degenerative joint disease of the right hip. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1981.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In the June 2002 rating decision the RO also denied 
entitlement to increased ratings for degenerative joint 
disease of the right hip and right knee, each rated as 
10 percent disabling.  Although the veteran did not include 
those issues in his August 2002 notice of disagreement, in 
his June 2003 substantive appeal he expressed disagreement 
with the denials pertaining to the right hip and right knee.  
The substantive appeal was received within one year of notice 
of the June 2002 decision, and constitutes a notice of 
disagreement as to the additional issues.  These issues are, 
therefore, being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the issuance 
of a statement of the case.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The low back disability is manifested by degenerative 
disc disease, status post laminectomy, with constant pain and 
sciatic neuropathy into the left lower extremity, with little 
intermittent relief.

3.  The left hip disability is manifested by pain, weakness, 
limited endurance, flexion to 57 degrees, extension to 
15 degrees, abduction to 25 degrees, and adduction to 
20 degrees.

4.  The left knee disability is manifested by marked 
degenerative joint disease with pain, limited endurance, and 
ankylosis of the knee in full extension.

5.  The osteomyelitis in the left knee is inactive, with no 
evidence of active infection in the last five years.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
limitation of motion of the low back with strain and sprain 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45 (2004).

2.  The criteria for a disability rating in excess of 
10 percent for limitation of flexion of the left hip are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 
and 5253 (2004).

3.  The criteria for a disability rating in excess of 30 
percent for fusion of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5256 (2004).

4.  The criteria for a disability rating in excess of 
10 percent for osteomyelitis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher ratings 
for his musculoskeletal disabilities due to the functional 
limitations, primarily pain, in his back and lower 
extremities.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2002 by 
informing him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
additional evidence that was relevant to the claims.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the February 2002 notice the RO did 
not inform the veteran of the specific evidence needed to 
establish entitlement to higher ratings.  In addition to the 
February 2002 notice, however, the RO provided him a copy of 
the appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  In these documents the 
RO notified him of the law and governing regulations, the 
reasons for the determinations made regarding his claim, and 
the need to submit medical evidence that established 
entitlement to higher ratings.  The RO also informed him of 
the cumulative evidence previously provided to VA or obtained 
by VA on his behalf.  In addition, during a November 2003 
hearing the RO's Decision Review Officer asked him whether he 
had received any treatment for his service-connected 
disabilities in recent years, which he denied.  In 
conjunction with a subsequent claim for increased ratings for 
additional disabilities, in a January 2004 notice the RO 
informed him that in order to substantiate a claim for an 
increased rating he needed to submit evidence showing that 
the disability had gotten worse.  The Board finds that by all 
of these methods the RO informed the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board further 
finds that, given the development that has occurred in this 
case, any deficiency in the February 2002 notice is not 
prejudicial to the veteran because it would not affect the 
essential fairness of the adjudication.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO provided the veteran VA medical examinations in May 
2002 and December 2003.  In addition, he provided testimony 
regarding the functional limitations caused by his 
disabilities in November 2003.  He and his representative 
have been accorded the opportunity to present evidence and 
argument, and he has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the hip 
and knee are considered major joints and multiple 
involvements of the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis
Limitation of Motion of the Low Back with Strain and Sprain

Since the veteran's claim for an increased rating was 
initiated in January 2002, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 
(2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00.

In the May 2003 statement of the case the RO considered the 
original version of the rating criteria and the revision that 
became effective in September 2002.  In a September 2004 
supplemental statement of the case the RO also considered the 
revision to the rating criteria that became effective in 
September 2003.  The Board finds, therefore, that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).  

According to the original version of the rating criteria, 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provided a maximum 40 percent rating 
for severe limitation of motion.  In addition, Diagnostic 
Code 5295 provided a maximum 40 percent evaluation for severe 
lumbosacral strain.  38 C.F.R. § 4.71a (2001).

Diagnostic Code 5293 for intervertebral disc syndrome 
provided a 60 percent evaluation if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applied if the 
symptoms were severe, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a (2001).

During an April 1997 VA examination the veteran complained of 
pain in the low back and both buttocks, with radiation into 
both legs.  The examiner did not obtain an X-ray study of the 
spine.  The examination resulted in a diagnosis of limitation 
of motion of the back with strain and sprain, which the 
examiner found to be secondary to the service-connected 
ankylosis of the left knee.  In a November 1997 rating 
decision the RO granted service connection for limitation of 
motion of the back with strain and sprain, and assigned a 
10 percent rating for the disability.  The RO rated the low 
back disability under Diagnostic Code 5295, with a parallel 
citation to Diagnostic Code 5292.

The veteran presented private medical records showing that in 
March 1998 he underwent fusion of the L3-L4 and L4-L5 
vertebrae due to degenerative joint disease of the lumbar 
spine with herniated discs at those levels.  He later 
complained of continuing pain in the low back that radiated 
into both thighs.  A VA examination in August 2000 revealed 
significant limitation of motion of the lumbar spine, and in 
a March 2001 rating decision the RO increased the rating for 
the low back disability from 10 to 40 percent for severe 
limitation of motion.

During the May 2002 VA examination the veteran complained of 
difficulty bending, pushing, turning, and twisting.  He was 
able to walk only two blocks due to the combination of 
disabilities in his low back and both lower extremities.  He 
used over the counter medication for pain, and missed 
approximately one and a half to two months of work each year 
due to disability.  Examination of the low back revealed 
range of motion of 30 degrees of flexion, 10 degrees of 
extension, and rotation to 15 degrees bilaterally, and muscle 
spasms.

In the November 2003 hearing the veteran testified that he 
had difficulty bending due to the fusion of his vertebrae, 
and that bending would cause a sharp pain in his back.  He 
also had difficulty sleeping and had to sleep with pillows 
under his legs, otherwise his legs became numb.  His legs 
also began to tingle if he sat for more than half an hour.  
He stated that he had constant pain in the low back, which 
increased with activity and prolonged sitting.  He also 
stated that when he returned home from work he sat in a 
special chair with heat and massage for an hour or so.  He 
continued to work full-time, and had to stand in order to 
work.  He had also used all his sick leave due to his 
musculoskeletal problems.

During the December 2003 examination he complained of 
numbness, paresthesias and pain in the low back and 
paresthesias on the lateral aspects of both thighs and on the 
toe of the left foot.  He described the pain in his low back 
as constant and 3 or 4 on a scale of 1-10.  He also had pain 
and paresthesias in the thighs.  On examination there was 
reduced strength of 4/5 in dorsiflexion of the left great toe 
and the left ankle.  There was also paresthesias and numbness 
in the thighs, which the examiner characterized as L2, L4, 
and L5 radiculopathy on the left.  The numbness in the right 
thigh was due to injury to the lateral cutaneous nerve as a 
result of a skin graft used to treat the left knee 
disability.

The evidence shows that the veteran's low back disability is 
caused by degenerative joint disease and herniated discs at 
L3-L4 and L4-L5, for which he underwent fusion of the 
vertebrae in March 1998.  His low back disability is, 
therefore, properly evaluated under Diagnostic Code 5292 for 
limitation of motion, or Diagnostic Code 5293 for 
intervertebral disc syndrome.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (in selecting a diagnostic code the 
Board must explain any inconsistencies with previously 
applied diagnostic codes).  The 40 percent rating that has 
been assigned is the maximum rating available based on 
limitation of motion.  

Under the version of Diagnostic Code 5293 in effect in 
January 2002, however, a 60 percent rating is applicable if 
the symptoms are pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  The evidence shows 
that the low back disability is manifested by sciatic 
neuropathy (L2, L4, and L5 radiculopathy), and the 
examination in May 2002 showed muscle spasm in the low back.  
The veteran also testified that he has constant pain in the 
low back that was aggravated with activity and prolonged 
sitting.  The Board finds that his testimony is credible, and 
supported by evidence of pathology in the back.  For these 
reasons the Board finds that the low back disability is 
pronounced, with little intermittent relief, and that the 
criteria for a 60 percent rating are met.  

The Board also finds that the version of the rating criteria 
in effect prior to September 2002 is most beneficial to the 
veteran, in that application of that version of the rating 
criteria allows the earliest possible effective date for 
assignment of the 60 percent rating.  See VAOPGCPREC 3-00.  
In addition, consideration of the revised rating criteria 
would not result in a rating in excess of 60 percent, because 
that is the maximum rating available in the absence of 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2004).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 36-97.  
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, is not predicated on limitation of motion and 
incorporates all of the functional limitations resulting from 
the service-connected disability.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  In addition, the 60 percent rating 
being assigned is the maximum rating available under that 
diagnostic code.  See Spencer v. West, 13 Vet. App. 376 
(2000).  Consideration of the functional limitations cannot, 
therefore, support a higher rating.  

When awarding an increased rating, the Board must also 
explain why a higher rating is not warranted.  Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).  In this case, in 
accordance with the rating criteria in effect prior to 
September 2002, the 60 percent rating that is being assigned 
is the highest rating available for intervertebral disc 
syndrome.  A higher rating requires evidence of ankylosis of 
the spine, or fracture of a vertebra with cord involvement 
resulting in bed confinement or the use of full leg braces.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2001).  None 
of those criteria are met in this case.  The Board finds, 
therefore, that entitlement to a disability rating in excess 
of 60 percent is not shown.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that the veteran's 
service-connected musculoskeletal disabilities have resulted 
in any hospitalizations since at least 1998.  He testified 
that he misses from one to two months of work each year due 
to his disabilities.  Prior to the Board's decision he was, 
however, awarded a combined disability rating of 90 percent, 
which contemplates significant impairment of earning 
capacity.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).
Limitation of Flexion of the Left Hip

Service connection for the left hip disability, originally 
described as a strain or sprain, has been established as 
secondary to the ankylosis of the left knee.  With the grant 
of the 10 percent rating in February 1989, the RO re-defined 
the disability as limitation of flexion of the left hip and 
evaluated the disability under Diagnostic Code 5252.

Diagnostic Code 5252 provides a 20 percent rating if flexion 
is limited to 30 degrees, and a 10 percent rating if flexion 
is limited to 45 degrees.  In addition, Diagnostic Code 5251 
provides a maximum 10 percent rating if extension is limited 
to five degrees.  A 20 percent rating is available under 
Diagnostic Code 5253 if abduction of the hip is limited to 
10 degrees.  38 C.F.R. § 4.71a (2004).  

The VA examination in May 2002 revealed flexion to 
85 degrees, and abduction to 20 degrees.  An X-ray study of 
the left hip revealed no abnormalities.  Examination in 
December 2003 revealed a 10-degree flexion deformity of the 
left hip, presumably due to the ankylosis of the left knee.  
The veteran was able to flex the hip to 57 degrees, and 
abduct the hip to 25 degrees.  An X-ray of the left hip was 
again normal.

A higher rating based on limitation of motion is applicable 
if flexion of the hip is limited to 30 degrees, or if 
abduction is limited to 10 degrees.  The evidence does not 
show that those criteria are met.  The Board finds, 
therefore, that the criteria for a higher rating based on 
limitation of motion are not met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  In addition to the flexion deformity and limited 
motion, the left hip disability is manifested by pain, 
stiffness, and limited endurance.  According to Diagnostic 
Code 5252, under which the left hip disability is rated, a 
10 percent rating is applicable if flexion of the hip is 
limited to 45 degrees.  The evidence does not show that 
flexion of the hip is limited to 45 degrees.  The Board 
finds, therefore, that the additional functional limitations 
due to pain, stiffness, and limited endurance are 
appropriately compensated by the 10 percent rating that has 
been assigned in the absence of compensable limitation of 
motion.  

Because the criteria for a higher rating are not met, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for limitation of flexion of the left hip.
Fusion of the Left Knee

The service medical records disclose that the veteran 
incurred a rupture of the anterior cruciate ligament and a 
torn medial meniscus in the left knee, for which surgery was 
performed.  Following the surgery he developed osteomyelitis, 
which resulted in necrotic tissue in the knee and required 
multiple surgeries and extensive treatment to resolve.  After 
a lengthy hospitalization and prolonged treatment the knee 
was found to be fused.

In June 1982 the RO granted service connection for the 
residuals of a left knee injury with chronic osteomyelitis 
and synovitis, and assigned a 40 percent rating for the 
disability under Diagnostic Code 5256, with a parallel 
citation to Diagnostic Code 5000 for the osteomyelitis.  In 
an April 1983 rating decision the RO established separate 
grants of service connection for the left knee, rated at 
30 percent under Diagnostic Code 5256, and the osteomyelitis, 
separately rated at 10 percent under Diagnostic Code 5000.  

A VA examination in November 1988 revealed that the left knee 
was fused at 180 degrees, representing full extension of the 
left leg.  In a February 1989 rating decision the RO changed 
the description of the left knee disability to fusion of the 
left knee in full extension, and continued the 30 percent 
rating.

The examiner in May 2002 described the knee as being fused in 
an extended position, with no movement possible, with 
additional functional limitations of moderate fatigability 
and incoordination.   The examiner in December 2003 described 
the knee as ankylosed, with absolutely no range of motion.  
The examiner also noted pain, weakness, stiffness, 
intermittent swelling, fatigue, and lack of endurance.

Diagnostic Code 5256 provides a 60 percent rating for 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  The disorder is rated at 
50 percent if the knee is ankylosed in flexion between 20 and 
45 degrees.  A 40 percent rating applies if the knee is 
ankylosed in flexion between 10 and 20 degrees.  The disorder 
is rated at 30 percent if ankylosed at a favorable angle in 
full extension, or in slight flexion between zero and 
10 degrees.  38 C.F.R. § 4.71a (2004).

The evidence shows that the left knee is ankylosed in full 
extension, which warrants no more than the 30 percent rating 
that has been assigned.  The Board finds, therefore, that the 
criteria for a higher rating based on the ankylosis of the 
joint are not met.  

In addition to ankylosis of the knee joint itself, the left 
knee disability is manifested by atrophy of the muscles in 
the left leg.  The examiner in December 2003 described 
reduced tone in the left gastrocnemius, the left quadriceps, 
and the left hamstring muscles.  The circumference of the 
mid-thigh on the left was 51 centimeters, compared to 
54 centimeters on the right, which the examiner characterized 
as slight quadriceps atrophy.

Pursuant to 38 C.F.R. § 4.55, there can be no rating assigned 
for muscle groups that act on an ankylosed joint, except in 
the case of an ankylosed knee.  If muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  Muscle group XIII 
consists of the muscles of the posterior thigh, including the 
hamstring.  Under Diagnostic Code 5313, a non-compensable 
rating is assigned if the muscle disability is slight, and a 
10 percent rating applies if the disability is moderate.  
38 C.F.R. § 4.73 (2004).  The examiner in December 2003 
described only decreased tone and weakness of 4/5 in the 
hamstring muscle, and described the atrophy as slight.  See 
38 C.F.R. § 4.56 (2004).  The muscle disability is, 
therefore, slight, and does not support a compensable rating.  
The Board finds, therefore, that entitlement to a separate 
compensable rating for the disability of the hamstring muscle 
is not shown.

The Board also notes the veteran's subjective complaint of 
instability and giving way during the December 2003 VA 
examination.  However, the objective examination at that time 
failed to reveal a finding of instability, nor has such been 
documented on prior examinations.  Further, there is no 
evidence of subluxation.  Thus, a separate rating based upon 
instability/subluxation under Diagnostic Code 5257 is not 
warranted.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Thus, the evidence does not show that the knee is, in fact, 
ankylosed in flexion between 10 and 20 degrees, to warrant 
the next higher rating of 40 percent.  Moreover, the Board 
finds that the left knee symptomatology is adequately 
reflected in the 30 percent rating assigned.  In this regard 
the Board notes that in addition to the 30 percent rating 
assigned for ankylosis of the left knee, a separate 
20 percent rating has been assigned for the scar with loss of 
tissue on the medial aspect of the knee and a separate 
10 percent rating has been assigned for the history of 
osteomyelitis in the knee.  

For the above reasons, the Board finds that a rating in 
excess of 30 percent for ankylosis of the left knee is not 
warranted.
Osteomyelitis of the Left Knee

As previously stated, the service medical records show that 
the current deformity in the left knee resulted from 
osteomyelitis in the knee following the in-service surgery.  
Accordingly, service connection for the osteomyelitis has 
been in effect since the veteran's separation from service.

Osteomyelitis that is acute, subacute, or chronic and of the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or with long history of intractability 
and debility, anemia, amyloid liver changes, or other 
continuous constitutional symptoms is rated at 100 percent.  
A 60 percent rating applies if the osteomyelitis is 
manifested by frequent episodes, with constitutional 
symptoms.  The disorder is rated at 30 percent with definite 
involucrum or sequestrum, with or without a discharging 
sinus.  With a discharging sinus or other evidence of active 
infection within the past five years, a 20 percent rating 
applies.  If the disorder is inactive, following repeated 
episodes, without evidence of active infection in the past 
five years, a 10 percent rating applies.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (2004)

A 20 percent rating is applicable for osteomyelitis if there 
is a discharging sinus or other evidence of active infection 
within the past five years.  Although the veteran testified 
that he had what he believed to be a discharging sinus in the 
scarred area of the left knee, the examiner in December 2003 
determined that there was no evidence of osteomyelitis 
currently in the knee.  As shown above, the scar on the 
medial aspect of the knee with tissue loss is separately 
rated at 20 percent.  There is no medical evidence showing a 
recurrence of the osteomyelitis in the left knee since he was 
separated from service in 1981.  The Board finds that, in the 
absence of medical evidence of an infection in the past five 
years, the criteria for an increased rating are not met.  For 
that reason the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 
10 percent for osteomyelitis of the left knee.


ORDER

A 60 percent rating for limitation of motion of the low back 
with strain and sprain is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The claim of entitlement to a disability rating in excess of 
10 percent for limitation of flexion of the left hip is 
denied.

The claim of entitlement to a disability rating in excess of 
30 percent for fusion of the left knee in full extension is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for osteomyelitis of the left knee is denied.


REMAND

As previously stated, the veteran has submitted a notice of 
disagreement with the June 2002 denial of increased ratings 
for degenerative joint disease of the right hip and right 
knee strain with degenerative joint disease.  He has not, 
however, been provided a statement of the case on those 
issues.  The issues are, therefore, being remanded for the 
issuance of a statement of the case and to give him the 
opportunity to submit a substantive appeal.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, these issues are remanded for the following:

After undertaking any development deemed 
appropriate on the issues of entitlement 
to increased ratings for the right hip 
and right knee disabilities, the RO 
should re-adjudicate those issues.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case and be given the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


